Exhibit 10.1

 

RES-CARE, INC.

 

2005 OMNIBUS INCENTIVE COMPENSATION PLAN

(as amended effective June 27, 2008)

 

                Res-Care, Inc. hereby establishes an omnibus incentive
compensation plan for the benefit of its employees and directors, as set forth
below.

 

Section 1 — PURPOSE

 

The Company adopts this compensation program for certain key employees and
directors to (a) increase the profitability and growth of the Company,
(b) provide competitive compensation, (c) attract and retain exceptional
personnel and encourage excellence in the performance of individual
responsibilities, and (d) motivate key employees and directors to contribute to
the Company’s success.

 

Section 2 — DEFINITIONS

 

For purposes of the Plan, the following terms shall have the meanings below
unless the context clearly indicates otherwise:

 

                2.1           “Award” means an Incentive Stock Option, a
Nonqualified Stock Option, a Stock Appreciation Right, a Restricted Stock Award,
Restricted Stock Unit, Cash Dividend Right, Dividend Unit Right, Other Incentive
Award or a Performance Award granted under the Plan.

 

                2.2           “Award Agreement” shall mean a certificate of
grant or, if there are promises required of the recipient of an Award, a written
agreement, in such form as the Committee prescribes from time to time, setting
forth the terms and conditions of an Award.

 

                2.3           “Board” means the Board of Directors of the
Company.

 

                2.4           “Cash Dividend Right” means a contingent right,
granted in tandem with a specific Restricted Stock Unit Award, to receive an
amount in cash equal to the cash distributions made by the Company with respect
to a share of Stock during the period such Award is outstanding.

 

                2.5           “Change of Control” means (i) an event or series
of events which have the effect of any “person” as such term is used in
Section 13(d) and 14(d) of the Exchange Act, other than any trustee or other
fiduciary holding securities of the Company under any employee benefit plan of
the Company, becoming the “beneficial owner” as defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
capital stock; (ii) any merger, consolidation, share exchange, recapitalization
or other transaction in which any person becomes the beneficial owner of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding capital stock; (iii) the persons who were

 

--------------------------------------------------------------------------------


 

 

Directors immediately before a transaction shall cease to constitute a majority
of the Board of the Company or any successor to the Company; (iv) the business
of the Company is disposed of pursuant to a partial or complete liquidation,
sale of assets, or otherwise.  Provided, however, that the Committee may provide
in an Award Agreement that it believes will constitute “deferred compensation”
pursuant to Code Section 409A, that  “Change in Control” for purposes of the
subject Award will have the meaning given in guidance from the Internal Revenue
Service construing that term for purposes of allowable triggers for payment of
deferred compensation.

 

                2.6           “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the Treasury regulations promulgated thereunder.

 

                2.7           “Committee” shall, for purposes of Plan
administration and interpretation,  mean the Executive Compensation Committee of
the Board, except that, (i) with respect to the terms of and grants of Awards to
non-employee Directors, the Corporate Governance and Nominating Committee of the
Board shall make decisions, (ii) the entire Board may act to grant any Awards in
lieu of the Executive Compensation Committee or the Corporate Governance and
Nominating Committee, and, (iii) except with respect to Awards to Named
Executives, grant authority may be delegated to the Chief Executive Officer of
the Company.  If at any time the Executive Compensation Committee does not
consisting of two or more members of the Board, each of whom is both a
“non-employee director” and an “outside director,” another committee shall be
designated by the Board.  For purposes of this Section, (A) “outside director”
means a Director of the Company who either (i) (a) is not a current employee of
the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Code Section 162(m)), (b) is not a former employee
of the Company or an “affiliated corporation” who still receives compensation
for prior services (other than benefits under a tax-qualified retirement plan),
or was not an employee during any prior period within the time defined under
Exchange Act rules or the rules of any stock exchange on which the Stock is then
traded, (c) was not an officer of the Company or an “affiliated corporation” at
any time, and (d) does not currently receive remuneration from the Company or an
“affiliated corporation,” either directly or indirectly, in any capacity other
than as a Director, or (ii) is otherwise considered an “outside director” for
purposes of Code Section 162(m); and (B) “non-employee director” means a
Director of the Company who (i) is not a current Employee or officer of the
Company or its parent or a subsidiary, (ii) does not receive compensation
(directly or indirectly) from the Company or its parent or a subsidiary for
services rendered as a consultant or in any capacity other than as a Director
(except for an amount as to which disclosure would not be required under Item
404(a) of Regulation S-K promulgated pursuant to the Securities Act (“Regulation
S-K”)), (iii) does not possess an interest in any other transaction as to which
disclosure would be required under Item 404(a) of Regulation S-K and (iv) is not
engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K.

 

                2.8           “Company” shall mean Res-Care, Inc. and its
successors.

 

                2.9           “Director” means a voting member of the Board,
excluding any person who serves solely in an advisory capacity or as a director
emeritus.

 

                2.10         “Disability” means permanent disability within the
meaning of Section 22(e)(3) of the Code.

 

2

--------------------------------------------------------------------------------


 

                2.11         “Dividend Unit Right” means a contingent right,
granted in tandem with a specific Restricted Stock Unit Award, to have an
additional number of Restricted Stock Units credited to a Participant in respect
of the Award equal to the whole number of shares of Stock that could be
purchased at Fair Market Value with the amount of each cash distribution made by
the Company with respect to a share of Stock during the period such Award is
outstanding.

 

                2.12         “Effective Date” shall have the meaning set forth
in Section 18.

 

                2.13         “Employee” means an employee of the Company or a
Subsidiary.

 

                2.14         “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

                2.15         “Fair Market Value” means, as of any Grant Date,
closing sale price of a share of Stock as reported on the Nasdaq National
Market, or if no such reported sale of the Stock shall have occurred on such
date, on the next preceding date on which there was a reported sale.  If there
shall be any material alteration in the present system of reporting sale prices
of the Stock, or if the Stock shall no longer be listed on the Nasdaq National
Market, the Fair Market Value of a share of Stock, as of a Grant Date, shall be
determined by such method as shall be determined in good faith by the Committee.

 

                2.16         “Full Value Award” means any Award under which a
Participant may be issued shares of Stock without the Participant tendering
consideration therefor in the form of Stock or cash at least equal to the Fair
Market Value at the Grant Date of the Stock issuable upon exercise or maturity
of the Award.

 

                2.17         “Grant Date” means, with respect to an Award, the
date on which the Committee approves the grant of an Award pursuant to
Section 4.4, or such later date as is determined and explicitly specified in an
Award Agreement.

 

                2.18         “Incentive Stock Option” means an option to
purchase Stock granted under Section 6 of the Plan that is designated by the
Committee as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.

 

                2.19         “Named Executive” means any individual who, on the
last day of the Company’s fiscal year, is the chief executive officer of the
Company (or is acting in such capacity) or among the four most highly
compensated officers of the Company (other than the chief executive officer),
and any other person for whom executive compensation disclosure is required
under the Exchange Act or for whom short-term trading reports are required under
Section 16(a) of the Exchange Act.

 

                2.20         “Nonqualified Stock Option” means an option to
purchase Stock granted under Section 6 of the Plan that is not intended to be an
Incentive Stock Option.

 

                2.21         “Other Incentive Award” means an incentive award
granted to a Participant pursuant to Section 12.

 

3

--------------------------------------------------------------------------------


 

                2.22         “Option” means an Incentive Stock Option or a
Nonqualified Stock Option.

 

                2.23         “Option Period” means the period from the Grant
Date of an Option to the date the period for exercise of the Option expires
(which date might be determined based on the condition that certain performance
measures be attained) as stated in the Award Agreement.

 

                2.24         “Parent” means a “parent corporation,” whether now
or hereafter existing, as defined in Section 424(e) of the Code, or any
successor provision.

 

                2.25         “Participant” means an Employee or Director who has
been granted an Award under the Plan.

 

                2.26         “Performance Award” means an Award granted pursuant
to Section 11 under which, upon the satisfaction of predetermined performance
measures, cash, shares of Stock, or a combination thereof is paid to the
Participant.

 

                2.27         “Plan” means this Res-Care, Inc. 2005 Omnibus
Incentive Compensation Plan.

 

                2.28         “Restriction Period” means the period of time from
the Grant Date of a Restricted Stock Award or Restricted Stock Unit to the date
when the restrictions placed on the Award in the Award Agreement lapse.

 

                2.29         “Restricted Stock Award” or “Restricted Stock”
means Stock which is granted under Section 9 of the Plan, subject to a
Restriction Period and/or condition which, if not satisfied, may result in the
complete or partial forfeiture of such Stock.

 

                2.30         “Restricted Stock Unit” means an Award granted
pursuant to Section 10 under which, upon the lapse of predetermined
restrictions, shares of Stock are issued to the Participant.

 

                2.31         “Stock” means the Company’s voting common stock of
no par value per share, or such other securities into which the Stock may be
converted, by merger or otherwise.

 

                2.32         “Stock Appreciation Right” or “SAR” means a Stock
Appreciation Right granted under Section 7 of the Plan.

 

                2.33         “Subsidiary” means any corporation which at the
time qualifies as a subsidiary of the Company under the definition of
“subsidiary corporation” in Section 424(f) of the Code.

 

                2.34         “Termination of Employment” or “Service” shall be
deemed to have occurred at the close of business on the last day on which an
Employee is carried as an active employee on the records of the Company or any
Parent or Subsidiary.  With respect to a Director, it shall be deemed to occur
on a Director’s cessation of service on the board of directors of both the
Company and any Parent or Subsidiary.  The Committee shall determine whether an
authorized leave of absence, or other absence on military or government service,
constitutes severance of

 

4

--------------------------------------------------------------------------------


 

the Employee’s employment relationship.  No termination shall be deemed to occur
if (i) the Participant is a Director who becomes an Employee, or (ii) the
Participant is an Employee who becomes a Director, except in the latter case
Incentive Stock Options shall become Nonqualified Stock Options if not exercised
within the time period following employment termination provided for in
Section 8.

 

Section 3 — STOCK SUBJECT TO THE PLAN

 

                3.1           Available Stock.

 

                                (a)           Subject to adjustment as provided
in Section 3.2 and as provided in Section 3.1(c), the aggregate number of shares
of Stock that may be issued pursuant to Awards under the Plan, and the maximum
number of shares that may be issued pursuant to Incentive Stock Option Awards,
shall be (i) 3,000,000 shares (including 1,000,000 shares originally authorized
upon the Effective Date of the Plan), plus (ii) no more than 213,760 shares of
Stock remaining available for issuance as of the Effective Date of the Plan
under the Company’s 2000 Stock Option and Incentive Compensation Plan and 2000
Nonemployee Directors Stock Ownership Incentive Plan (the “Prior Plans”), plus
(iii) any share subject to an award previously granted under a Prior Plan which
is forfeited, cancelled, terminated, expires or lapses for any reason without
the issuance of shares pursuant to the award, which cannot occur with respect to
more than 2,264,776 shares subject to outstanding awards as of the Effective
Date of the Plan, or, in total, no more than 5,478,536 shares.  When adopted by
the Company’s shareholders, this Plan shall amend the Prior Plans to immediately
terminate the right to make additional grants under the Prior Plans.

 

                                (b)           The maximum number of shares of
Stock that may be subject to all Awards granted under the Plan to any one
Participant during a calendar year is 500,000 from the total set forth in
subparagraph (a) above, or $1,000,000 for cash-based Awards, plus the unused
amount of this per-person Award limit from the prior fiscal years as to any
particular individual.

 

                                (c)           The maximum number of shares of
Stock that may be subject to issuance under Awards that are Full Value Awards
shall be 3,275,000 shares of Stock.

 

                3.2           Changes in Capitalization.   In the event of any
merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, share combination, or other change in the
corporate structure of the Company affecting the number of shares of Stock or
the kind of shares or securities issuable upon exercise of an Option or payment
of another Award, and subject to Section 14.1, an appropriate and proportionate
adjustment shall be made by the Committee in the number and kind of shares which
may be delivered under the Plan, and in the number and kind of or price of
shares subject to outstanding Awards; provided that the number of shares subject
to an Award shall always be a whole number.  Any adjustment of an Incentive
Stock Option under this Section shall be made in such a manner so as not to
constitute a “modification” within the meaning of Section 424(h) of the Code and
adjustments on other Awards shall be made in a manner consistent with that
Section, as if it applied to non-Incentive Stock Options as well so as not to
trigger issues under Code Section 409A.  Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or

 

5

--------------------------------------------------------------------------------


 

securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Stock subject to an Award.

 

                3.3           Adjustments for Awards.   The Committee shall have
sole discretion to determine the manner in which shares of Stock available for
grant of Awards under the Plan are counted.  Without limiting the discretion of
the Committee under this Section 3.3, unless otherwise determined by the
Committee, the following rules shall apply for the purpose of determining the
number of shares of Stock available for grant of Awards under the Plan:

 

                                (a)           The grant of Options, Restricted
Stock. Performance Awards or other Incentive Awards to be settled in Stock shall
initially reduce the number of shares of Stock available for grant of Awards
under the Plan by the number of shares of Stock subject to such an Award, and
that number shall remain unavailable (even after exercise or maturity of that
Award), except as provided in (c) or (d) below.

 

                                (b)           The grant of SARs that may be paid
or settled only in Stock shall reduce the number of shares available for grant
of Awards under the Plan by the number of shares subject to such an Award;
provided, however, that upon the exercise of SARs, the excess of the number of
shares of Stock with respect to which the Award is exercised over the number of
shares of Stock issued upon exercise of the Award shall again be available for
grant of Awards under the Plan.

 

                                (c)           If any Award referred to in
Sections 3.3(a) or (b), is wholly or partly canceled or forfeited, or
terminates, expires or lapses, for any reason, the number of shares with respect
to which the Award can no longer be exercised or realized by the Participant
shall again be available for grant of Awards under the Plan.

 

                                (d)           If previously acquired shares of
Stock are used to pay the exercise price of an Award, the number of shares
available for grant of Awards under the Plan shall be increased by the number of
shares delivered as payment of such exercise price.  If previously acquired
shares of Stock are used to pay withholding taxes payable upon exercise, vesting
or payment of an Award, or shares of Stock that would be acquired upon exercise,
vesting or payment of an Award are withheld to pay withholding taxes payable
upon exercise, vesting or payment of such Award, the number of shares available
for grant of Awards under the Plan shall be increased by the number of shares
delivered or withheld as payment of such withholding taxes.

 

Section 4 — ADMINISTRATION

 

                4.1           Committee Governance.   Except with respect to
other parties to whom Section 2.7 gives the power to make specific Awards
hereunder, the Plan shall be administered by the Executive Compensation
Committee.  Any Committee acting hereunder shall select one of its members as
the chairperson of the Committee and shall hold meetings at such times and
places as it may determine.  The Committee may appoint a secretary and, subject
to the provisions of the Plan and to policies determined by the Board, may make
such rules and regulations for the conduct of its business as it shall deem
advisable.  Written action of the

 

6

--------------------------------------------------------------------------------


 

Committee may be taken unanimously by its members, and actions so taken shall be
fully effective as if taken by a vote of a majority of the members at a meeting
duly called and held.  A majority of Committee members shall constitute a quorum
for purposes of meeting.  The act of a majority of the members present at any
meeting for which there is a quorum shall be a valid act of the Committee.

 

                4.2           Committee to Interpret Plan.   Subject to the
provisions of the Plan, the Executive Compensation Committee shall have sole
power to (i) construe and interpret the Plan; (ii) establish, amend or waive
rules and regulations for its administration; (iii) determine and accelerate the
exercisability of any Award or the termination of any Restriction Period;
(iv) correct inconsistencies in the Plan or in any Award Agreement, or any other
instrument relating to an Award; and (v) subject to the provisions of
Section 15, amend the terms and conditions of any Award to the extent such terms
and conditions are within the discretion of the Committee as provided in the
Plan.  Notwithstanding the foregoing, no action of the Committee may, without
the consent of the person or persons entitled to exercise any outstanding Award,
adversely affect the rights of such person or persons.  All constructions of
this Plan shall be made in a manner the Committee believes consistent with
Awards under the Plan not constituting “deferred compensation” within the
meaning of Section 409A of the Code or to comply with that Code Section’s
requirements, and with respect to Incentive Stock Options, consistent with the
Code and Regulations governing the preservation of their tax treatment. 
Constructions, interpretations and rules for administration of the Plan by the
entire Board shall take precedence over and control any construction or
interpretation by the Committee, and the Board shall attempt to reconcile any
such constructions, interpretations or administrative procedures that will have
application to more than one class of Participant.

 

                4.3           Liability; Indemnification.   No member of the
Committee, nor any person to whom it has delegated authority, shall be
personally liable for any action, interpretation or determination made in good
faith with respect to the Plan or Awards granted hereunder, and each member of
the Committee (or delegatee of the Committee) shall be fully indemnified and
protected by the Company with respect to any liability he may incur with respect
to any such action, interpretation or determination, to the maximum extent
permitted by applicable law.

 

                4.4           Selection of Participants.   The Committee as
defined in Section 2.7 shall have the authority to grant Awards from time to
time to such Employees and Directors as may be selected by it in its sole
discretion.  The grants shall not be deemed made, nor the Fair Market Value of
the underlying shares of Stock of an Award (if necessary) determined, until
(i) a Committee written action is unanimously signed, or (ii) a Committee
resolution is duly adopted at a meeting called in conformance with the
rules governing the Committee’s operation, or (iii) where the authority to serve
as the Committee rests with the CEO, when any paper or electronic writing by the
CEO listing the material terms of the grants (i.e., at least the names of
Participants and amount and type of Awards to be granted to each), is delivered
to another officer for purposes of directing the prompt preparation of Award
Agreements.

 

                4.5           Decisions Binding.   All determinations and
decisions made by the Committee pursuant to the Plan, including factual
determinations, shall be final, conclusive and binding on all persons, including
the Company, its Subsidiaries, its shareholders, Participants and their estates
and assignees.

 

7

--------------------------------------------------------------------------------


 

                4.6           Award Agreements.   Each Award under the Plan
shall be evidenced by an Award Agreement which shall be signed by the Chairman
or Secretary of the Committee or by an officer of the Company authorized by the
Committee, and shall contain such terms and conditions as may be approved by the
Committee, which need not be the same in all cases.  Any Award Agreement may be
supplemented or amended in writing from time to time as approved by the
Committee, provided that the terms of the Agreement as amended or supplemented,
as well as the terms of the original Award Agreement, are not inconsistent with
the provisions of the Plan.  An Employee who receives an Award under the Plan
shall not, with respect to the Award, be deemed to have become a Participant, or
to have any rights with respect to the Award, unless and until the Award
Agreement has been signed by the Chairman or Secretary of the Committee or by an
officer of the Company authorized by the Committee and, if required by its
terms, by the Employee and delivered to the Committee or its designee, and the
Employee has otherwise complied with the applicable terms and conditions of the
Award.  The Committee may condition any Award upon the agreement by the
Participant to such confidentiality, non-competition, and non-solicitation
covenants as the Committee deems appropriate.

 

                4.7           Administration With Respect To Named
Executives.   The per-share exercise price of an Option granted to a Named
Executive shall, like all other Options hereunder, be no less than 100% of the
Fair Market Value per share on the Grant Date and such Option shall thereby
qualify as performance-based compensation under Section 162(m) of the Code. 
With respect to other Awards granted to Named Executives, the Plan may (but need
not) be administered so as to permit such Awards to qualify as performance-based
compensation under Section 162(m) of the Code.

 

Section 5 — AWARDS UNDER THE PLAN

 

                Subject to the limitations of the Plan, the Committee may in its
sole and absolute discretion grant Awards in such numbers, upon such terms and
at such times as the Committee shall determine.  Directors and Employees who are
expected to contribute substantially to the growth and profitability of the
Company or a Subsidiary are eligible for selection by the Committee under
Section 4.4 to receive Awards.

 

Section 6 — STOCK OPTIONS

 

                6.1           Grant.   Both Incentive Stock Options and
Nonqualified Stock Options may be granted under the Plan.  If an Option is
designated as an Incentive Stock Option but does not qualify as such under
Section 422 of the Code, the Option (or portion thereof) shall be treated as a
Nonqualified Stock Option, and governed by Section 83 of the Code.  All Options
granted under the Plan shall be evidenced by an Award Agreement in such form as
the Committee may from time to time approve.  All Options are subject to the
terms and conditions of this Section 6 and such additional terms and conditions
contained in the Award Agreement, which need not be the same in each case, not
inconsistent with the provisions of the Plan, as the Committee finds desirable.

 

8

--------------------------------------------------------------------------------

 


 

                6.2           Exercise Price.  The exercise price per share of
Stock covered by an Option shall be determined by the Committee, but shall not
be less than 100% of the Fair Market Value of the Stock on the Grant Date.  If
an Incentive Stock Option is granted to a person who on the Grant Date owns
(within the meaning of Section 424 of the Code) stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or any
Subsidiary, the exercise price shall be at least 110% of the Fair Market Value
of the Stock on the Grant Date.

 

                6.3           Option Period.  The Option Period shall be
determined by the Committee, and unless otherwise specifically provided in the
Award Agreement, no Option shall be exercisable later than ten years from the
Grant Date.  No Incentive Stock Option shall be exercisable later than ten years
from the Grant Date, provided that in the case of an Employee who on the Grant
Date owns or is deemed to own (within the meaning of Section 424(d) of the Code)
more than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary, the Incentive Stock Option shall not be exercisable
later than five years from the Grant Date.  Options may expire prior to the end
of the Option Period due to the Participant’s Termination of Employment as
provided in Section 8, or in accordance with any provision of the Award
Agreement.  No Option may be exercised at any time unless the Option is valid
and outstanding.

 

                6.4           Limitation on Amount of Incentive Stock Options. 
The aggregate Fair Market Value (determined as of each Option Grant Date) of
Stock with respect to which a Participant’s Incentive Stock Options are
exercisable for the first time during any calendar year (under this and all
other stock option plans of the Company and any Subsidiary) shall not exceed
$100,000.  Options or portions of Options exercisable as a result of
acceleration under Section 11.2 in excess of the $100,000 limit described herein
shall be treated as Nonqualified Stock Options for tax purposes, in accordance
with the first-grant ordering rules of Treas. Reg. § 1.422-4.

 

                6.5           Transferability of Options.  Except as otherwise
provided in this Section 6.5, no Option shall be transferable by a Participant
otherwise than by will or the laws of descent and distribution, and an Option
shall be exercisable, during the Participant’s lifetime, only by the Participant
(or, in the event of the Participant’s legal incapacity or incompetency, the
Participant’s guardian or legal representative).  The Committee may in an Award
Agreement allow a Participant, subject to any restrictions under
Section 16(b) of the Exchange Act, to transfer all or part of a Nonqualified
Stock Option to (i) the Participant’s spouse or lineal descendants (“Immediate
Family Members”), (ii) trusts for the exclusive benefit of the Participant
and/or his Immediate Family Members, or (iii) a partnership or limited liability
company in which the Participant and/or his Immediate Family Members are the
only partners or members, as applicable.  Such transfer may be made by a
Participant only if there is no consideration for the transfer, and subsequent
transfers of any Option shall be prohibited other than in accordance with this
Section 6.5 and by will or the laws of descent and distribution.  Following a
transfer of an Option, the Option shall continue to be subject to the same terms
and conditions as were applicable immediately before the transfer, and
Termination of Employment or Service, retirement, Disability, satisfaction of
service requirements or performance objectives, and other conditions to exercise
of an Option shall be applied with respect to the original Participant. 
However, for purposes of exercising the Option, the term Participant shall refer
to the transferee.  In addition, for purposes of the death benefit provisions of
Section 8, the Participant’s

 

9

--------------------------------------------------------------------------------


 

Representative shall be deemed to refer to the transferee, the personal
representative of the transferee’s estate, or after final settlement of the
transferee’s estate, the successor or successors entitled thereto by law.

 

                6.6           Exercise.  An Option may be exercised, so long as
it is valid and outstanding, from time to time in part or as a whole, subject to
any limitations with respect to the number of shares for which the Option may be
exercised at a particular time and to such other conditions (e.g., exercise
could be conditioned on performance) as the Committee in its discretion may
specify upon granting the Option or as otherwise provided in this Section 6.

 

                6.7           Method of Exercise.  To exercise an Option, the
Participant or the other person(s) entitled to exercise the Option shall deliver
to the Committee (i) a written notice of exercise in such form as the Committee
may prescribe, specifying the number of full shares to be purchased;
(ii) payment in full of the exercise price in accordance with Section 6.8; and
(iii) in the case of Nonqualified Stock Options, any required withholding taxes
as provided in Section 17.  No shares of Stock shall be issued unless the
Participant has fully complied with the provisions of this Section 6.7.

 

                6.8           Payment of Exercise Price.  To the extent provided
in the Award Agreement for an Option and subject to the rules of Section 16 of
the Exchange Act and any exchange on which the Stock is traded at any relevant
time, payment of the exercise price may be made (i) in cash; (ii) in shares of
Stock (based on the Fair Market Value of the Stock on the date the Option is
exercised) owned by the Participant (or jointly by the Participant and his
spouse) for at least six months (12 months in the case of Shares acquired by
exercise of an Incentive Stock Option) evidenced by negotiable certificates or
by a written attestation of ownership and consent to issuance; (iii) if
specifically allowed in the Award Agreement, by a written election to have the
Company retain that number of shares of Stock subject to the Option having an
aggregate Fair Market Value equal to the aggregate exercise price of the Option,
provided that for Incentive Stock Options, this right must be granted by the
Committee at the time the Option is granted and may not be added in any
modification of the Award Agreement; or (iv) by any combination thereof. 
Notwithstanding the preceding sentence, any such right to exercise by delivering
already owned shares or by retaining shares of Stock subject to the Option shall
be void from its inception if such right is deemed to be a feature allowing
deferral of compensation with the meaning of Section 409A of the Code that would
eliminate the Option’s status as exempt from the deferred compensation rules of
that Section.  If permitted in the Award Agreement, Restricted Stock (valued as
if it were not subject to restrictions on transfer or possibilities of
forfeiture) issued to the Participant may be tendered as payment of the exercise
price of an Option.  If Restricted Stock is tendered as the exercise price of an
Option, a number of shares of Stock issued on exercise of such Option, equal to
the number of shares of Restricted Stock tendered as consideration thereof,
shall be subject to the same restrictions as the Restricted Stock so tendered
and shall be held by the secretary of the Company pursuant to Section 9.1.  Any
surrender by a person subject to the reporting requirement of Section 16(b) of
the Exchange Act of previously owned shares of Stock to satisfy tax withholding
obligations arising upon exercise of an Option or SAR must comply with the
applicable provisions of Rule 16b-3 under the Exchange Act.

 

10

--------------------------------------------------------------------------------


 

Section 7 — STOCK APPRECIATION RIGHTS

 

                7.1           Grant.  All Stock Appreciation Rights (“SARs”)
granted under the Plan shall be evidenced by an Award Agreement in such form as
the Committee may from time to time approve.  All SARs are subject to the terms
and conditions of this Section 7 and such additional terms and conditions
contained in the Award Agreement, which need not be the same in each case, not
inconsistent with the Plan, as the Committee finds desirable.

 

                7.2           Exercise Price.  The exercise price per share of
Stock subject to an SAR shall be specified in the Award Agreement and determined
by the Committee at the time of grant, but the exercise price shall not be less
than Fair Market Value of the Stock on the Grant Date.

 

                7.3           Exercise Period.  The exercise period shall be
determined by the Committee, and unless otherwise specified in the Award
Agreement, no SAR shall be exercisable later than ten years from the Grant
Date.  No SAR may be exercised at any time unless such SAR is valid and
outstanding as provided in this Section 7.

 

                7.4           Nontransferability.  No SAR shall be transferable
other than by will or by the laws of descent and distribution, and SARs shall be
exercisable, during the Participant’s lifetime, only by the Participant (or, in
the event of the Participant’s legal incapacity or incompetency, the
Participant’s guardian or legal representative).

 

7.5           Exercise.  An SAR may be exercised, so long as it is valid and
outstanding, from time to time in part or as a whole, subject to any limitations
with respect to the number of shares for which the SAR may be exercised at a
particular time and to such other conditions (e.g., exercise could be
conditioned on performance) as the Committee in its discretion may specify upon
granting the SAR or as otherwise provided in this Section 7.

 

7.6           Method of Exercise.  To exercise an SAR, the Participant or the
other person(s) entitled to exercise the SAR shall give written notice of
exercise to the Committee, specifying the number of full shares with respect to
which the SAR is being exercised.

 

7.7           Payment Upon Exercise.  Upon the exercise of an SAR, a Participant
shall be entitled to receive an amount of cash (subject to the SARs terms
complying with Section 16.1 hereof) or whole shares of Stock equal to the amount
by which the then Fair Market Value of one share of Stock exceeds the exercise
price per share specified in the Award Agreement, multiplied by the number of
shares with respect to which the SAR is exercised.  No fractional shares of
Stock will be issued upon the exercise of an SAR.  If the calculation of the
number of shares of Stock to be issued upon the exercise of an SAR results in
fractional shares, then the number of shares of Stock will be rounded up to the
nearest whole share of Stock.  The number of shares of Stock to be delivered to
the Participant upon exercise of an SAR shall be based on the Fair Market Value
of the Stock on the date of exercise.

 

11

--------------------------------------------------------------------------------


 

Section 8 — LIMITATIONS ON EXERCISE AFTER TERMINATION OF

EMPLOYMENT OR SERVICE

 

                8.1           Exercise after Termination.  After a Participant’s
Termination of Employment or Service, an Award may be exercised or may mature
only to the extent that the Award was exercisable immediately before the
Termination of Employment or Service, but in no event after the expiration date
of the Award as specified in the Award Agreement.  Except to the extent that
shorter or longer periods are provided in the Award Agreement, a Participant’s
right to exercise or receive the unrestricted value of an Award upon Termination
of Employment or Service shall terminate:

 

                                (a)           At the expiration of one year in
the event of Disability of the Participant;

 

                                (b)           At the expiration of one year
after the Participant’s death if the Participant’s Termination of Employment or
Service occurs by reason of death, any Award exercised or realized under this
subparagraph (b) may be exercised by the legal representative of the estate of
the Participant or by the person or persons who acquire the right to exercise
such Award by bequest or inheritance; or

 

                                (c)           No later than three months after
the Participant’s Termination of Employment or Service for any reason other than
those described in (a) and (b) above or termination for “Cause” as described in
Section 8.2.

 

                8.2           Termination for Cause.  Unless an Award agreement
provides to the contrary,. if the Committee determines that an Employee’s
employment has been terminated for Cause, the Employee shall forfeit any and all
unexercised Awards and all Awards having performance conditions not yet met or
restrictions that have not lapsed, immediately upon the Termination of
Employment.  For purposes of this Plan, “Cause” shall have the definition set
forth in the employment agreement between the Company and the Employee, if any;
otherwise, “Cause” shall mean the Employee’s (i) willful failure to
substantially perform such Employee’s duties on behalf of the Company,
(ii) repeated gross negligence in performing such Optionee’s duties,
(iii) illegal conduct in performing such Employee’s duties, (iv) willful and
improper actions contrary to the Company’s interest, (v) repeated refusal to
comply with the reasonable and lawful instructions of management of the company,
or (vi) violation of the obligations imposed on the Employee under any
confidentiality or solicitation covenants to which the Employee is bound under
the terms of the Stock Option Agreement or otherwise.

 

Section 9 — RESTRICTED STOCK AWARDS

 

                9.1           Grant.  All Restricted Stock Awards granted under
the Plan shall be evidenced by an Award Agreement in such form as the Committee
may from time to time approve.  All Restricted Stock Awards are subject to the
terms and conditions in this Section 9, and such additional terms and conditions
contained in the Award Agreement, which need not be the same in each case, not
inconsistent with the provisions of the Plan, as the Committee finds desirable. 
The Company shall issue, in the name of each Participant who is granted a
Restricted Stock Award, a certificate for the shares of Stock granted in the
Award (subject to Section 13.3), as soon as practicable after the Grant Date. 
The Secretary of the Company shall hold such certificates for the Participant’s
benefit until the Restriction Period lapses or the Restricted Stock is forfeited
to the Company in accordance with the Award Agreement.

 

12

--------------------------------------------------------------------------------


 

                9.2           Restriction Period.  The Restriction Period shall
be determined by the Committee, and shall commence on the Grant Date and expire
at the time specified in the Award Agreement.  The Committee may provide in an
Award Agreement that a Restriction Period that has not otherwise expired will
expire immediately upon the retirement, death or Disability of the Participant. 
The Committee may not retain the discretion to lengthen the restriction period,
if such change in the Restriction Period would have the effect of delaying the
date on which the Award ceases being subject to a “substantial risk of
forfeiture” within the meaning of Sections 83(b) and 409A of the Code and
therefore when it is subject to Federal income tax.  Unless otherwise provided
in the Award Agreement, in the event of a Participant’s Termination of
Employment during the Restriction Period for any reason, the Participant’s
rights to the Stock subject to the Restricted Stock Award shall be forfeited and
all such Stock shall immediately be surrendered to the Company.

 

                9.3           Rights of Participant.  Subject to the terms and
conditions of the Award Agreement, a Participant to whom Restricted Stock has
been awarded shall have the right to receive dividends thereon during the
Restricted Period, to vote the Restricted Stock and to enjoy all other
stockholder rights with respect thereto, except that (i) the Company shall
retain custody of any certificates evidencing the Restricted Stock during the
Restricted Period, and (ii) the Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the Restricted Stock during the
Restricted Period.  Any attempt by a Participant to sell, transfer, pledge,
assign or otherwise dispose of Restricted Stock shall cause immediate forfeiture
of the Award.  The Committee may provide in an Award Agreement that dividends
paid on Restricted Stock must be reinvested in shares of Stock, which may or may
not be subject to the same Restriction Period applicable to the original
Restricted Stock Award.  In the event of any adjustment as provided in
Section 3.2 or if any securities are received as a dividend on Restricted Stock,
new or additional shares or securities shall be subject to the same terms and
conditions as the original Restricted Stock.

 

                9.4           Expiration of Restriction Period.  At the
expiration of the Restriction Period, the restrictions contained in Section 9.3
and in the Award Agreement shall, except as otherwise specifically provided in
the Award Agreement, expire.

 

                9.5           Nontransferability.  No Restricted Stock Award
shall be transferable other than by will or the laws of descent and distribution
until any restrictions applicable to such Award have lapsed and a certificate
evidencing the Participant’s ownership of the stock free of restrictions has
been issued in accordance with Section 16.3.

 

Section 10 — RESTRICTED STOCK UNITS

 

                10.1         General.  All Restricted Stock Units granted under
the Plan shall be evidenced by an Award Agreement in such form as the Committee
may from time to time approve but at a minimum shall contain such terms,
conditions and restrictions on the Restricted Stock Unit and the period for
which they apply, which need not be the same in each case, not inconsistent with
the provisions of the Plan, as the Committee finds desirable.  Upon the lapse of
the restrictions, the Participant shall be entitled to receive from the Company
a number of shares of Stock equal to the number of Restricted Stock Units
granted under the Award.

 

13

--------------------------------------------------------------------------------


 

                10.2         Rights of Participant.  A Participant shall not,
with respect to a Restricted Stock Unit, have any rights as a shareholder of the
Company, such as the right to vote the shares or the right to receive dividends
and other distributions, at any time before the Participant has become the
holder of record of the Stock, except as provided in Section 10.4 below.

 

                10.3         Nontransferability.  No Restricted Stock Unit shall
be transferable other than by will or by the laws of descent and distribution.

 

                10.4         Dividends.  The Committee may provide in the Award
Agreement for a Cash Dividend Right or a Dividend Unit Award in tandem with the
Restricted Stock Unit Award.

 

Section 11 — PERFORMANCE AWARDS

 

                11.1         Grant.  Performance Awards may be granted based
upon, payable in or otherwise related to, in whole or in part, shares of Stock
or cash, although this Plan need not be the exclusive mechanism for grant
cash-based incentive compensation.  Performance Awards granted under the Plan
shall be evidenced by an Award Agreement in such form as the Committee may from
time to time approve but at a minimum shall set forth (i) the amount of cash,
the number of shares of Stock, or combination of both that the Participant may
receive, (ii) the performance objectives (the “Performance Goals”), (iii) the
performance period over which the performance measure is determined (the
“Performance Period”), (iv) the date on which payment under the Award, if any,
will be made, and (v) such additional terms and conditions, which need not be
the same in each case, not inconsistent with the Plan, as the Committee finds
desirable.  The Performance Goals may include, but need not be limited to, those
established to comply with the performance criteria in Section 14 hereof.

 

                11.2         Payment.  The Committee shall establish the method
of calculating the amount of payment to be made under a Performance Award of the
Performance Goals.  After completion of a Performance Period, the performance of
the Company or the Employee will be measured against the Performance Goals, and
the Committee will determine whether all, none, or any portion of a Performance
Award will be paid.

 

                11.3         Revision of Performance Goals.  As to any
Performance Award not subject to Section 13, at any time before the end of a
Performance Period, the Committee may revise the Performance Goals if unforeseen
events occur that have a substantial effect on the performance of the Company or
the Employee, and that the Committee determines make the application of the
Performance Goals unfair unless a revision is made.

 

                11.4         Rights of Participant.  A Participant shall not,
with respect to a Performance Award under which Stock may in the future be
issued, have any rights as a shareholder of the Company, such as the right to
vote the shares or the right to receive dividends and other distributions, at
any time before the Participant has become the holder of record of the Stock,
except as provided in Section 11.6 below.

 

14

--------------------------------------------------------------------------------

 

 


 

                11.5         Nontransferability.  No Performance Share Award
shall be transferable other than by will or by the laws of descent and
distribution.

 

                11.6         Dividends.  The Committee may provide in the Award
Agreement for a Performance Award for shares of Stock that any dividends
declared on the Stock during the Performance Period that would have been paid
with respect to such shares had they been owned by the Participant be paid in
cash or additional shares to the Participant at the end of the Performance
Period.

 

Section 12 — OTHER INCENTIVE AWARDS

 

                Other Incentive Awards may be granted in such amounts, upon such
terms and at such times as the Committee shall determine.  Other Incentive
Awards may be granted based upon, payable in or otherwise related to, in whole
or in part, shares of Stock or cash, although this Plan need not be the
exclusive mechanism for grant cash-based incentive compensation.  Each grant of
an Other Incentive Award shall be evidenced by an Award Agreement that shall
specify the amount of the Other Incentive Award and the terms, conditions,
restrictions and limitations applicable to such Award Payment of Other Incentive
Awards shall be made at such times and in such form, which may be cash, shares
of Stock or other property (or a combination thereof), as established by the
Committee, subject to the terms of the Plan.

 

Section 13 — MINIMUM VESTING REQUIREMENTS

 

                Except with respect to a maximum of five percent of the shares
of Stock authorized in Section 3.1(a), any Restricted Stock Award, Restricted
Stock Unit, or Other Incentive Award that is payable in shares of Stock that
vest solely on the basis of a Participant’s continued employment or service with
the Company will not vest any more rapidly than annual pro-rata vesting over a
three-year period, and any Award that vests upon the attainment of performance
goals will provide for a performance period of at least 12 months, in either
case, subject to the provisions of Section 15 and the Committee’s discretion to
accelerate vesting upon a Participant’s death, Disability or retirement.

 

Section 14 — SECTION 162(m) COMPENSATION

 

                14.1         Code Section 162(m) Requirements.  Notwithstanding
any other provision of the Plan, if the Committee determines, at the time a
Restricted Stock Award, Restricted Stock Unit, Performance Award or Other
Incentive Award is granted to a Participant who is, or is likely to be as of the
end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Named Executive, the Committee may provide that
this Section 14 is applicable to such Award.

 

                14.2         Performance Criteria.  If an Award is subject to
this Section 14, the distribution of shares of Stock under the Award shall be
subject to the achievement of one or more objective performance goals
established by and the satisfaction of which is certified by, the Committee,
which shall be based on the attainment of specified levels of one of or any
combination of the following “performance criteria” for the Company as a whole
or any business unit of the

 

15

--------------------------------------------------------------------------------


 

Company, as reported or calculated by the Company:  (i) revenues, (ii) earnings
from operations, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, incentives service fees or extraordinary
or special items; (iii) net income or net income per share (basic or diluted);
(iv) return on assets, return on investment, return on capital, or return on
equity; (v) cash flow, free cash flow, cash flow return on investment, or net
cash provided by operations; (vi) economic value created; (vii) one or more
operating ratios; (viii) stock price, dividends or total stockholder return;
(ix) the accomplishment of mergers, acquisitions, dispositions, public offerings
or similar extraordinary business transactions, or (x) quality goals that are
objectively determinable (collectively, the “Performance Criteria”).  Such
performance goals also may be based on the achievement of specified levels of
Company performance (or performance of an applicable affiliate, division or
business unit of the Company) under one or more of the Performance Criteria
described above relative to the performance of other corporations.  Such
performance goals shall be set by the Committee over a specified performance
period that shall not be shorter than one year and otherwise within the time
period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.  Requirements shall be established in writing by the
Committee based on one or more performance goals as set forth in this
Section 14.2 not later than 90 days after commencement of the performance period
with respect to such Award, provided that the outcome of the performance in
respect of the goals remains substantially uncertain as of such time.

 

                14.3         Adjustment of Awards.  Notwithstanding any
provision of the Plan to the contrary, with respect to any Award that is subject
to this Section 14, the Committee may adjust downwards, but not upwards, the
amount payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance goals except in the case of the death
or Disability of the Named Executive or upon a Change in Control.

 

Section 15 — ADJUSTMENTS UPON CHANGE OF CONTROL,
OR CERTAIN OTHER TRANSACTIONS

 

                15.1         Change of Control.

 

                                (a)           Options and SARs.  The Committee,
in its discretion, may provide in an Award Agreement that each outstanding
Option and SAR shall become exercisable in full in the event of a Change of
Control.  In addition, in the event of a Change of Control, each outstanding
Option and SAR shall be assumed or an equivalent option or right shall be
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.  Except where such discretion would be prohibited under
Section 409A of the Code, the Committee shall have the discretion to revoke or
limit the acceleration of exercisability of an Option or SAR at any time before
and within 20 business days following the date a Change of Control is approved
by the Board or otherwise occurs.  Unless the Committee believes that cash
payment would make an Option or SAR not otherwise subject to Code Section 409A
“deferred compensation” within the meaning of that Section, which deferred
compensation would not be in compliance with Code Section 409A, a Participant
may be entitled to receive, in lieu of the exercise of any Option or SAR, a cash
payment in an amount equal to the difference between the exercise price of the
Option or SAR and (A) in the case of a tender offer or cash exchange offer, the
final offer price

 

16

--------------------------------------------------------------------------------


 

paid per share of Stock, multiplied by the number of shares of Stock covered by
the Option or SAR, or (B) in the case of any other Change of Control, the
aggregate Fair Market Value of the shares of Stock covered by the Option.

 

                                (b)           Restricted Stock.  The Committee,
in its discretion, may provide in an Award Agreement that in the event of a
Change of Control, the Restriction Period of any Restricted Stock Award shall
lapse.

 

                                (c)           Assumption of Option or SAR.  For
purposes of Section 15.1(a), an Option or SAR shall be considered assumed if the
Committee determines, at the time of issuance of the stock or other
consideration upon such Change of Control, that the holder of the Option or SAR
would be entitled to receive upon exercise the same number and kind of shares of
stock or the same amount of property, cash or securities as the holder would
have been entitled to receive after the effective time of the transaction if the
holder had been, immediately before the effective time of the transaction, the
holder of the number of shares of Stock covered by the Option or SAR at such
time (whether or not the Option or SAR was then exercisable and after giving
effect to any adjustments in the number of Shares covered by the Option or SAR
as provided in Section 3.2).  If the consideration to be received in a Change of
Control transaction is not solely common stock of the successor corporation or
its Parent, the Committee shall provide for the consideration to be received
upon exercise of the Option or SAR to be solely common stock of the successor
corporation or its Parent equal to the Fair Market Value of the consideration
per share received by holders of Stock in the transaction.

 

                15.2         Certain Distributions.  In the event of any
distribution to the Company’s shareholders of securities of any other entity or
other assets (other than dividends payable in cash or stock of the Company)
without receipt of consideration by the Company, the Committee may, in its
discretion, appropriately adjust the exercise price covered by each outstanding
Option or SAR to reflect the effect of such distribution.

 

                15.3         Other Adjustments.  The Committee is authorized to
make, in its sole discretion and without the consent of Participants,
adjustments to the terms and conditions of, and the criteria included in, Awards
in recognition of unusual and nonrecurring events affecting the Company, or
changes of applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.

 

Section 16 — AMENDMENTS AND TERMINATION

 

                16.1         Amendments and Termination.  The Committee or the
Board may terminate, suspend, amend or alter the Plan, but no action of the
Committee may:

 

                                (a)           Impair or adversely affect the
rights of a Participant under an outstanding Award theretofore granted, without
the Participant’s consent, other than as provided in Section 3.2 or 15;

 

                                (b)           Extend the Option Period or
exercise period of an SAR, or the

 

17

--------------------------------------------------------------------------------


 

vesting/payment (and taxation) date of a Performance Award or a Restricted Stock
Award or Unit beyond that originally stated in the Award Agreement, unless and
until the Committee determines that such extension does not constitute a
deferral of compensation feature that would subject the Award to the excise
taxes provided under Code Section 409A;

 

                                (c)           Decrease the price of an Option or
the base price of any SAR to less than the Fair Market Value on the date the
Award was granted; or

 

                                (d)           Without the approval of the
shareholders:

 

                                                (i)            Increase the
total amount of Stock which may be delivered under the Plan;

 

                                                (ii)           Decrease the
exercise price of any Option or SAR to less than the exercise price on the Grant
Date;

 

                                                (iii)          Extend the period
during which Awards may be granted; or

 

                                                (iv)          In the case of an
outstanding Award intended to be eligible for the performance-based compensation
exemption under Section 162(m) of the Code, the Committee shall not, without the
approval of a majority of the stockholders of the Company, amend the Plan or the
Award in a manner that would adversely affect the Award’s continued eligibility
for the performance-based compensation exemption under Section 162(m) of the
Code.

 

                16. 2        Conditions on Awards.  In granting an Award, the
Committee may establish any conditions that it determines are consistent with
the purposes and provisions of the Plan, including, without limitation, a
condition that the granting of an Award is subject to the surrender for
cancellation of any or all outstanding Awards held by the Participant.

 

                16.3         No Repricing.  Except for adjustments made pursuant
to Section 3.2, the exercise price for any outstanding Option or SAR shall not
be decreased after the Grant Date, nor may any outstanding Option or SAR be
surrendered to the Company as consideration for the grant of a new Option or SAR
with a lower exercise price.

 

                16.4         No Reload Rights.  Awards shall not contain any
provision entitling the Participant to an automatic grant of additional Awards
in connection with any exercise of the original Award.

 


                16.5         Selective Amendments.  Any amendment or alteration
of the Plan may be limited to, or may exclude from its effect, particular
classes of Participants.

 

Section 17 — GENERAL PROVISIONS

 

                17.1         Section 409A Compliance.  Notwithstanding any other
provision of the Plan, any Award under the Plan that comes within the meaning of
Code Section 409A’s definition of “deferred compensation” shall be designed and
granted in such a way as to comply with that

 

18

--------------------------------------------------------------------------------


 

Code Section’s election timing rules, limitation on distribution triggering
events, and must specify in the Award Agreement the time and form of payment of
the Award, subject only to delay in accordance with Code Section 409A’s
provisions, and never subject to acceleration.

 

                17.2         Issuance of Stock.  As soon as practicable
following exercise or maturity of an Award to be satisfied in Stock, and subject
to Section 17.5, the Company will deliver to the Participant the shares of Stock
acquired upon such exercise or maturity either by (i) physical delivery of the
certificate(s) for such shares or (ii) book entry to a brokerage account of the
Participant, free and clear of any lapsed restrictions.

 

                17.3         Unfunded Status of Plan.  The Plan is intended to
constitute an “unfunded” plan for incentive compensation, and the Plan is not
intended to constitute a plan subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended, and shall not extend, with
respect to any payments not yet made to a Participant, any rights that are
greater than those of a general creditor of the Company.

 

                17.4         Transfers, Leaves of Absence and Other Changes in
Employment Status.  For purposes of the Plan (i) a transfer of an Employee from
the Company to a Subsidiary or vice versa, or from one Subsidiary to another, or
(ii) a leave of absence not in excess of 90 days duly authorized in writing by
the Company or a Subsidiary for military service, sickness or any other purpose
approved by the Company or a Subsidiary, shall not be Termination of
Employment.  The Committee, in its sole discretion subject to the terms of the
Award Agreement, shall determine the disposition of all Awards made under the
Plan in all cases involving any substantial change in employment status other
than an event described in this Section 16.3.

 

                17.5         Restrictions on Distribution of Stock.  The
Committee may require Participants receiving Stock pursuant to any Award under
the Plan to represent to and agree with the Company in writing that the
Participant is acquiring the Stock for investment without a view to distribution
thereof.  No Stock shall be issued or transferred pursuant to an Award unless
the Committee determines, in its sole discretion, that such issuance or transfer
complies with all relevant provisions of law, including but not limited to, the
(i) limitations, if any, imposed in the state of issuance or transfer,
(ii) restrictions, if any, imposed by the Securities Act of 1933, as amended,
the Exchange Act, and the rules and regulations promulgated thereunder, and
(iii) requirements of any stock exchange upon which the Stock may then be
listed.  The certificates for Stock issued pursuant to an Award may include any
legend that the Committee deems appropriate to reflect any restrictions on
transfer.  The Company shall not be obligated to register any securities covered
hereby or to take any affirmative action in order to facilitate the sale,
transfer or other disposition of Stock issued pursuant to an Award.

 

                17.6         Assignment Prohibited.  Subject to the provisions
of the Plan and the Award Agreement, no Award shall be assigned, transferred,
pledged or otherwise encumbered by the Participant otherwise than by will or by
the laws of descent and distribution, and an Award shall be exercisable, during
the Participant’s lifetime, only by the Participant.  Awards shall not be
pledged or hypothecated in any way, and shall not be subject to any execution,
attachment, or similar process.  Any attempted transfer, assignment, pledge,
hypothecation or other disposition of an Award contrary to the provisions of the
Plan, or the levy of any process upon an Award, shall be null, void and without
effect.

 

19

--------------------------------------------------------------------------------


 

                17.7         Other Compensation Plans.  Nothing contained in the
Plan shall prevent the Company from adopting other compensation arrangements,
subject to shareholder approval if such approval is required.

 

                17.8         Limitation of Authority.  No person shall at any
time have any right to receive an Award hereunder and no person other than a
duly authorized member of the Committee or an officer of the Committee duly
authorized by the Committee shall have authority to enter into an agreement on
behalf of the Company for the granting of an Award or to make any representation
or warranty with respect thereto.  Participants shall have no rights in respect
to any Award except as set forth in the Plan and the applicable Award Agreement.

 

                17.9         No Right to Employment.  Neither the action of the
Company in establishing the Plan, nor any action taken by it or by the Board or
the Committee under the Plan or any Award Agreement, nor any provision of the
Plan, shall be construed as giving to any person the right to be retained in the
employ or service of the Company or any other entity as an employee, director or
independent contractor or to interfere in any way with the right of the Company
or any other entity to terminate any person’s service or employment at any time.

 

                17.10       Not a Shareholder.  The person or persons entitled
to exercise, or who have exercised, an Option or SAR shall not be entitled to
any rights as a shareholder of the Company with respect to any Stock to be
issued upon such exercise until such persons or persons shall have become the
holder of record of such Stock.

 

                17.11       Severability.  If any provision of this Plan is
found to be illegal or unenforceable by any court of law in any jurisdiction,
the remaining provisions hereof and thereof shall be severable and enforceable
in accordance with their terms, and all provisions shall remain enforceable in
any other jurisdiction.

 

                17.12       Headings.  The headings in this Plan have been
inserted solely for convenience of reference and shall not be considered in the
interpretation or construction of this Plan.

 

                17.13       Governing Law.  The validity, interpretation,
construction and administration of this Plan shall be governed by the laws of
the Company’s state of incorporation, as it may change from time to time.

 

Section 18 — TAXES

 

                18.1         Tax Withholding.  All Participants shall make
arrangements satisfactory to the Committee to pay to the Company or a
Subsidiary, any federal, state or local taxes required to be withheld with
respect to an Award issued under the Plan at the time such taxes are required to
be withheld.  If a Participant fails to make such tax payments, the Company and
its Subsidiary shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the Participant,
including a payment related to any Award under the Plan.

 

20

--------------------------------------------------------------------------------


 

                18.2         Share Withholding.  If permitted by the Committee
in an Award Agreement, a tax withholding obligation may be satisfied by the
Company retaining shares of Stock with a Fair Market Value equal to the amount
required to be withheld if the Committee first determines that such a feature
would not bring the Award within the definition of deferred compensation for
purposes of Section 409A of the Code, or would comply with that Code Section.

 

                18.3         Tax Reporting.  The Company shall reflect the
exercise of any Incentive Stock Option on an informational report as required by
Section 6039 of the Code no later than January 31st of the year following
exercise.  The compensation resulting from the exercise of a Nonqualified Stock
Option or SAR, the lapse of the restrictions of a Restricted Stock Award, or the
satisfaction of the criteria of a Performance Share Award, and related income
and employment tax withholding related thereto, shall be reported on the
Employee’s W-2 Form for the year of exercise or vesting (as the case may be) or
required by the Code.

 

Section 19 — EFFECTIVE DATE OF PLAN

 

                The Plan shall be effective on the date (the “Effective Date”)
when the Board of Directors adopts the Plan, subject to approval of the Plan by
a majority of the total votes eligible to be cast at a meeting of shareholders
following adoption of the Plan by the Board of Directors, which vote shall be
taken within 12 months of the Effective Date.  Awards may be granted before
obtaining shareholder approval of the Plan, but any such Awards shall be
contingent upon such shareholder approval being obtained and may not be
exercised before such approval.

 

Section 20 — TERM OF PLAN

 

                The Plan has no termination date, provided that no Incentive
Stock Option may be issued on or after the tenth anniversary of the Effective
Date as defined in Section 19.

 

*   *   *   *   *

 

21

--------------------------------------------------------------------------------